Citation Nr: 1104199	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-13 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement for posttraumatic stress disorder (PTSD), 
and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for PTSD.

In September 2010, a hearing was held before the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD, 
was denied by an unappealed October 1993 rating decision.  

2.  The evidence received since the October 1993 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the service 
connection claim for PTSD. 

3.  The Veteran's PTSD was incurred in, or caused by, his 
military service. 


CONCLUSIONS OF LAW

1.  The October 1993 rating decision denying the Veteran's 
petition to reopen his claim of entitlement to service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).

2.  As evidence received since the October 1993 rating decision 
is new and material, the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for PTSD 
have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2010).  In this decision, the Board grants service 
connection for PTSD.  This award represents a complete grant of 
the benefit sought on appeal.  Thus, any deficiency in VA's 
compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.

The Veteran seeks to reopen his previously denied claim for 
service connection for PTSD on the basis that new and material 
evidence has been submitted.  New and material evidence is 
evidence that has not been previously submitted to agency 
decision makers, and evidence that, either by itself or 
considered in conjunction with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For purposes of determining 
whether VA has received new and material evidence sufficient to 
reopen a previously denied claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Veteran initially claimed service connection for an acquired 
psychiatric disorder, to include PTSD, in August 1993.  In 
October 1993, the RO denied the claim on the grounds that the 
evidence of record did not show a diagnosis of PTSD or treatment 
for PTSD.  The Veteran did not appeal, and the October 1993 
rating decision became final.  See 38 U.S.C.A. § 7105.  

The Veteran sought to reopen his claim in June 2006.  Since this 
time, new and material evidence has been submitted in the form of 
medical records showing treatment for PTSD, a psychological 
examination showing a diagnosis of PTSD, and lay statements and 
news reports relating to a stressor that occurred in service.  As 
this evidence has not previously been submitted to agency 
decision makers and relates to unestablished fact necessary to 
substantiate the claim, the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In this regard, the Board must assess the 
credibility and probative value of the evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).  While the Board is not free to ignore 
the opinion of a treating physician, it is free to discount the 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993);  Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992). 

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran contends that he suffers from PTSD due to fear of 
drowning in service that was particularly severe as he served in 
the Navy and was unable to swim.  In particular, the Veteran has 
described two specific instances where he feared that he would 
drown.  During the first incident, the Veteran was serving on an 
aircraft carrier in the Gulf of Tonkin, and Russian planes 
unexpectedly flew over the ship during a training exercise.  The 
Veteran was afraid that the ship would be hit and that we would 
drown as he was not able to swim and did have a life vest.  The 
second incident occurred when the Veteran was ordered onto a 
submarine and the gang plank he was about to step on fell off 
into the water.  This incident caused the Veteran to panic 
because he thought that he would have died had been on the 
gangplank when it fell. 

Generally, to be entitled to service connection for PTSD, the 
record must include the following:  (1) medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125; (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

With regard to the second element, evidence that an in-service 
stressor actually occurred, the necessary evidence varies 
depending on whether it can be determined that the Veteran 
"engaged in combat with the enemy."  If it is established through 
military citation or other evidence that a Veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
such combat, then, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone is 
sufficient evidence as to the reported stressor's actual 
occurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

On July 13, 2010, VA amended its regulations concerning service 
connection for PTSD by liberalizing the evidentiary standard for 
an in-service stressor under certain circumstances.  Prior to 
July 13, 2010, VA regulations generally provided that the non-
combat Veteran's lay testimony alone would not be enough to 
establish the occurrence of the stressor.  See Daye v. Nicholson, 
20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  In such cases, VA required corroborating evidence in 
the form of service records or other credible statements.  Cohen, 
10 Vet. App. at 142; Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (holding that the Veteran's actual presence during the 
stressor event did not have to be corroborated, as evidence that 
the Veteran was assigned to and stationed with a unit that was 
present while the reported event occurred strongly suggests 
actual exposure to the stressor event).

Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), 
service connection may be granted for PTSD where the evidence 
establishes:  (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  

The regulation defines "fear of hostile military or terrorist 
activity" to mean that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  38 C.F.R. 
§ 3.304(f)(3).

Therefore, under the new regulation, if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor if 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, absent clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

These amended provisions apply to service connection claims for 
PTSD that are received by VA on or after July 13, 2010; were 
received by VA before July 13, 2010, but have not been decided by 
a VA regional office as of July 13, 2010; are appealed to the 
Board on or after July 13, 2010; were appealed to the Board 
before July 13, 2010, but have not been decided by the Board as 
of July 13, 2010; or are pending before VA on or after July 13, 
2010, because the United States Court of Appeals for Veterans 
Claims vacated a Board decision on an application and remanded it 
for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(changing the applicability date from July 12, 2010 to July 13, 
2010).

As the Veteran's service connection claim for PTSD was appealed 
and has not been decided by the Board as of July 13, 2010, the 
amended regulations apply to the instant appeal. 

There is no evidence of a PTSD diagnosis during service.  
However, the evidence establishes a current PTSD diagnosis in 
accordance with the DSM-IV criteria.  The Veteran's psychologists 
referred him for psychological testing in May 2008.  This report 
is of record and show a diagnosis of PTSD, along with major 
depressive disorder.  The notes also indicate that the Veteran is 
currently experiencing a reduction in symptoms due to therapy and 
medication, which explains why the Veteran tested at the low end 
of the scale on the PTSD measures conducted.  Therefore, the 
evidence of record clearly demonstrates a current PTSD diagnosis. 
VA psychological treatment records dating from November 1999 to 
September 2006 also show treatment for psychological issues 
including depression and an anxiety disorder.    

The evidence also demonstrates a sufficient in-service stressor 
under both the old and the new regulations.  Regarding the old 
criteria, the Board first observes that the evidence does not 
establish that the Veteran engaged in combat with the enemy.  
However, a news article submitted by the Veteran shows that the 
escort ship for the U.S.S. Hornet collided with Russian warships 
during training and that Russian aircraft flew over the aircraft 
carrier.  Although the Veteran's complete personnel records are 
not available, the Veteran's service treatment records show 
treatment aboard the U.S.S. Hornet during the period asserted by 
the Veteran.  Thus, the Board finds that there is sufficient 
corroborating evidence that the Veteran was in a situation where 
Russian war planes unexpectedly flew over the aircraft carrier he 
served on.  The Board notes that corroboration of every detail of 
a claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient.  The Court has held that the fact that a Veteran was 
stationed with a unit that sustained attacks strongly suggests 
that the Veteran was, in fact, exposed to these attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Board does 
not find that the lack of an actual attack in this case 
significantly distinguishes this scenario from the holding in 
Pentecost.      

Futhermore, under the new criteria, the Veteran's treating 
therapists and the independent psychological examiner have 
regularly described his symptoms of anxiety, depression, 
nightmares, and intrusive thoughts and images from the war.  
Additionally, the Veteran has submitted several statements and 
gave testimony relating the nature of his symptoms.  In 
particular, the Veteran has focused on his inability to swim and 
the resulting constant fear of drowning that he experienced 
during his service in the Navy that became acute during the 
specific instance involving the Russian planes.

Based on the foregoing evidence, the Board finds that the 
Veteran's claimed stressors are related to a fear of hostile 
military or terrorist activity.  In particular, the Veteran's 
claimed stressors include involvement in events and circumstances 
that involved threatened death or serious injury to himself and 
others, and his response to such incidents included fear, 
helplessness, or horror.  Further, such reported events are 
consistent with the places, types, and circumstances of the 
Veteran's service.  Therefore, the Board concludes that the 
Veteran's lay testimony alone would also be sufficient to 
establish the occurrence of his claimed in-service stressors 
under the amended version of 38 C.F.R. § 3.304(f)(3).  75 Fed. 
Reg. 39,843 (July 13, 2010), with correcting amendments at 75 
Fed. Reg. 41,092 (July 15, 2010).

Lastly, the independent examiner diagnosed the Veteran with PTSD 
based on his recollection of the claimed and corroborated in-
service stressor of the threat of attack from Russian planes 
flying over the U.S.S. Hornet.  The sufficiency of a stressor for 
a PTSD diagnosis is a medical determination and, where a current 
diagnosis exists, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen, 10 Vet. App. 128.  As such, the 
Board finds that the Veteran's current PTSD symptoms have been 
medically linked to his fear of hostile military or terrorist 
activity during service in Vietnam by a VA psychologist.

In summary, the evidence demonstrates a current PTSD diagnosis, 
an in-service stressor based on fear of hostile military or 
terrorist activity consistent with the Veteran's service, and a 
medical link between his current PTSD symptoms and the claimed 
in-service stressor.  Therefore, service connection is warranted 
for PTSD. 



38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 
39,843 (July 13, 2010), with correcting amendments at 75 Fed. 
Reg. 41,092 (July 15, 2010).


ORDER

Service connection for PTSD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


